
	
		II
		110th CONGRESS
		2d Session
		S. 3678
		IN THE SENATE OF THE UNITED STATES
		
			October 1
			 (legislative day, September 17), 2008
			Mrs. Boxer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To promote freedom, human rights, and the rule of law in
		  Vietnam.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Vietnam Human Rights Act of
			 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Purpose.
					TITLE I—Prohibition on increased nonhumanitarian assistance to
				Vietnam
					Sec. 101. Bilateral nonhumanitarian assistance.
					TITLE II—Prohibition on generalized system of preferences
				authority for Vietnam
					Sec. 201. Prohibition on generalized system of
				preferences.
					TITLE III—Assistance to support freedom, human rights, and the
				rule of law in Vietnam
					Sec. 301. Assistance.
					TITLE IV—United States public diplomacy
					Sec. 401. Sense of Congress on diplomacy with the Government of
				Vietnam.
					Sec. 402. Radio Free Asia transmissions to Vietnam.
					Sec. 403. United States educational and cultural exchange
				programs with Vietnam.
					TITLE V—United States refugee policy
					Sec. 501. Refugee resettlement for nationals of
				Vietnam.
					TITLE VI—Annual report on progress toward freedom, human rights,
				and the rule of law in Vietnam
					Sec. 601. Annual report.
				
			2.FindingsThe Senate finds the following:
			(1)The bilateral
			 relationship between the United States and the Socialist Republic of Vietnam
			 has grown exponentially during the past 12 years, with more than
			 $12,000,000,000 in trade between the United States and Vietnam in 2007.
			(2)The Government of
			 Vietnam’s transition toward greater economic freedom and trade has not been
			 matched by comparable improvements in basic human rights for Vietnamese
			 citizens, including freedom of expression, information, association, assembly,
			 and religion.
			(3)Despite
			 assurances that Vietnam’s accession to the World Trade Organization would be
			 met with greater respect for human rights, the Government of Vietnam has
			 continued to strictly regulate some religious practices and to imprison an
			 undetermined number of individuals for their peaceful advocacy of political
			 views or religious beliefs.
			(4)Since Vietnam’s
			 accession to the World Trade Organization on January 11, 2007, the Communist
			 Party of Vietnam has moved to suppress perceived challenges to its rule by
			 arresting dozens of democracy and human rights activists, independent trade
			 union leaders, underground publishers, journalists, bloggers, members of ethnic
			 minorities, and unsanctioned religious groups.
			(5)The Government of
			 Vietnam has also failed to improve labor rights, continues to arrest and harass
			 labor leaders, and restricts the right to organize independently.
			(6)According to the
			 2008 Annual Report of the United States Commission on International Religious
			 Freedom, Vietnam’s overall human rights record remains very poor and in
			 fact has deteriorated since [January 2007] . . . More than 30 legal and
			 political reform advocates, free speech activists, labor unionists, and
			 independent religious leaders and religious freedom advocates were arrested in
			 2007, placed under home detention or surveillance, threatened, intimidated,
			 and/or harassed..
			(7)The continued
			 expansion of the relationship between the Government of Vietnam and the
			 Government of the United States should be matched by significant improvement in
			 human rights for Vietnamese citizens, particularly those enshrined in the
			 International Covenant on Civil and Political Rights, of which Vietnam is a
			 signatory.
			3.PurposeThe purpose of this Act is to promote the
			 development of freedom, human rights, and the rule of law in Vietnam.
		IProhibition on
			 increased nonhumanitarian assistance to Vietnam
			101.Bilateral
			 nonhumanitarian assistance
				(a)Assistance
					(1)In
			 generalExcept as provided under subsection (b), the Federal
			 Government may not provide the Government of Vietnam with nonhumanitarian
			 development, trade, economic, and security assistance during any fiscal year
			 that exceeds the amount of such assistance provided during fiscal year 2008
			 unless—
						(A)the Federal
			 Government provides assistance, in addition to the assistance authorized under
			 section 301(c), supporting the creation and facilitation of human rights
			 training, civil society capacity building, noncommercial rule of law
			 programming, and exchange programs between the Vietnamese National Assembly and
			 the United States Congress (referred to in this section as additional
			 human rights programming) at levels commensurate with, or exceeding,
			 any increases in nonhumanitarian development, trade, economic, and security
			 assistance programming to Vietnam;
						(B)with respect to
			 the limitation for fiscal year 2009, the President determines and certifies to
			 Congress, not later than 30 days after the date of the enactment of this Act,
			 that the requirements under subparagraphs (A) through (F) of paragraph (2) have
			 been met during the 12-month period ending on the date of the certification;
			 and
						(C)with respect to
			 the limitation for subsequent fiscal years, the President determines and
			 certifies to Congress, in the most recent annual report submitted pursuant to
			 section 501, that the requirements under subparagraphs (A) through (F) of
			 paragraph (2) have been met during the 12-month period covered by the
			 report.
						(2)RequirementsThe
			 requirements of this paragraph are met if—
						(A)the Government of
			 Vietnam has made substantial progress toward releasing all political and
			 religious prisoners from imprisonment, house arrest, and other forms of
			 detention;
						(B)the Government of
			 Vietnam has made substantial progress toward—
							(i)respecting the
			 right to the freedom of expression, assembly, and association, including the
			 release of independent journalists, bloggers, democracy, and labor
			 activists;
							(ii)repealing or
			 revising laws that criminalize peaceful dissent, independent media,
			 unsanctioned religious activity, and nonviolent demonstrations and rallies, in
			 accordance with international standards and treaties to which Vietnam is a
			 party;
							(iii)respecting the
			 right to the freedom of religion, including the right to participate in
			 religious activities and institutions without inference, harassment, or
			 involvement of the Government, for all of Vietnam’s diverse religious
			 communities, including the Unified Buddhist Church of Vietnam, Catholics,
			 Protestants, Hoa Hao Buddhism, CaoDai, Khmer Buddhists, and other religious
			 communities; and
							(iv)returning
			 estates and properties confiscated from Vietnam’s religious communities;
							(C)the Government of
			 Vietnam has made substantial progress toward allowing Vietnamese nationals free
			 and open access to United States refugee programs;
						(D)the Government of
			 Vietnam has made substantial progress toward granting its citizens the right to
			 travel outside Vietnam without significant restriction;
						(E)the Government of
			 Vietnam has made substantial progress toward protecting the human rights,
			 language, culture, land rights, and religion of all ethnic and minority groups;
			 and
						(F)(i)no official of the
			 Government of Vietnam and no agency or entity wholly or partly owned by the
			 Government of Vietnam was complicit in a severe form of trafficking in persons;
			 or
							(ii)the Government of Vietnam took all
			 appropriate steps to end any such complicity and hold any official, agency, or
			 entity responsible for such complicity fully accountable for such
			 conduct.
							(b)Exception
					(1)Continuation of
			 assistance in the national interestIf the Government of Vietnam
			 fails to meet the requirements under subsection (a)(2), the President may waive
			 the application of subsection (a) for any fiscal year if the President
			 determines that increased nonhumanitarian assistance to the Government of
			 Vietnam—
						(A)would promote the
			 purposes of this Act; or
						(B)is otherwise in
			 the national interest of the United States.
						(2)Exercise of
			 waiver authorityThe President may exercise the authority under
			 paragraph (1) with respect to—
						(A)all United States
			 nonhumanitarian assistance to Vietnam; or
						(B)1 or more
			 programs, projects, or activities of such assistance.
						(c)DefinitionsIn
			 this section:
					(1)Severe forms of
			 trafficking in personsThe term severe forms of trafficking
			 in persons has the meaning given the term in section 103(8) of the
			 Trafficking Victims Protection Act of 2000 (Public Law 106–386 (114 Stat.
			 1470); 22 U.S.C. 7102(8)).
					(2)United states
			 nonhumanitarian assistanceThe term United States
			 nonhumanitarian assistance means—
						(A)any assistance
			 authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.),
			 including programs under title IV of chapter 2 of part I of such Act relating
			 to the Overseas Private Investment Corporation, except for—
							(i)disaster relief
			 assistance, including any assistance under chapter 9 of part I of such
			 Act;
							(ii)assistance which
			 involves the provision of food (including monetization of food), health care,
			 or medicine;
							(iii)assistance for
			 refugees; and
							(iv)assistance to
			 combat HIV/AIDS, including any assistance under section 104A of such Act;
			 and
							(B)sales, or
			 financing on any terms, authorized under the Arms Export Control Act (22 U.S.C.
			 2751 et seq.).
						IIProhibition on
			 generalized system of preferences authority for Vietnam
			201.Prohibition on
			 generalized system of preferencesThe President may not provide duty-free
			 treatment for eligible articles from Vietnam under title V of the Trade Act of
			 1974 (19 U.S.C. 2461 et seq.) until the President determines and certifies to
			 Congress that the Government of Vietnam—
				(1)fully protects the freedom of association,
			 in law and in practice; and
				(2)does not engage in or condone serious
			 violations of the rights of workers, including the detention, harassment, or
			 arrest of labor activists or individuals who write, speak, or otherwise
			 disseminate information relating to labor rights.
				IIIAssistance to
			 support freedom, human rights, and the rule of law in Vietnam
			301.Assistance
				(a)In
			 generalThe President is authorized to provide assistance,
			 through appropriate nongovernmental organizations and the Human Rights
			 Defenders Fund, for the support of individuals and organizations to promote
			 internationally recognized human rights in Vietnam.
				(b)LimitationFinancial
			 assistance authorized under this section may only be provided to an individual,
			 organization, or entity that officially opposes the use of violence and
			 terrorism.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 President—
					(1)$2,000,000 for
			 each of the fiscal years 2009 and 2010; and
					(2)any additional
			 amounts that may be needed to carry out the provisions described in section
			 101(a)(1)(A).
					IVUnited States
			 public diplomacy
			401.Sense of
			 Congress on diplomacy with the Government of Vietnam
				(a)In
			 generalIt is the sense of Congress that in diplomatic
			 discussions with the Government of Vietnam, including at the United
			 States-Vietnam Human Rights Dialogue and other strategic dialogues in which
			 officials of the Department of State participates or initiates with
			 representatives of the Government of Vietnam, that such officials shall seek
			 substantial progress by the Government of Vietnam toward—
					(1)releasing all
			 those detained or restricted by the Government of Vietnam because of the
			 expression of their views or the practice of their faith;
					(2)fully respecting
			 the right to freedom of religion and the right of all religious groups and
			 adherents, including those choosing not to join or affiliate with
			 government-organized oversight committees, to—
						(A)legally operate
			 without government restrictions; and
						(B)participate in
			 religious activities and institutions without interference by, or the
			 involvement of, the Government of Vietnam;
						(3)returning all
			 estates and properties confiscated by the Government of Vietnam from churches
			 and religious institutions in Vietnam;
					(4)allowing
			 Vietnamese nationals free and open access to United States refugee
			 programs;
					(5)respecting the
			 human rights of members of all ethnic minority groups, including—
						(A)language
			 instruction;
						(B)cultural
			 preservation;
						(C)religious
			 freedom;
						(D)land rights;
			 and
						(E)the freedom of
			 assembly;
						(6)respecting the
			 freedom of association, including—
						(A)protecting the
			 rights of independent labor activists;
						(B)removing
			 prohibitions on workers forming or joining independent labor unions; and
						(C)not engaging in
			 or condoning serious violations of the rights of workers;
						(7)respecting the
			 freedom of expression, including—
						(A)repealing or
			 revising laws, decrees, and ordinances that limit such freedom;
						(B)authorizing the
			 publication of independent, privately-run newspapers and magazines;
						(C)removing
			 filtering, surveillance, and other restrictions on internet usage; and
						(D)respecting the
			 right to peaceful dissemination of opinions and views over the Internet;
						(8)revising laws,
			 ordinances, and decrees that contradict the standards of the International
			 Covenant on Civil and Political Rights, including—
						(A)protections for
			 the freedom of expression, freedom of assembly, freedom of association, and the
			 freedom of religion; and
						(B)the right to
			 legal representation and a fair trial;
						(9)repealing
			 provisions in Vietnamese law that criminalize peaceful dissent, independent
			 media, unsanctioned religious activity, and non-violent demonstrations and
			 rallies, including—
						(A)vague national
			 security provisions in Vietnam’s Criminal Code, such as article 80 (spying),
			 article 87 (undermining the unity policy), article 88 (anti-government
			 propaganda), article 89 (disrupting security), article 245 (causing public
			 disorder), and article 258 (abusing democratic rights to infringe upon national
			 interests); and
						(B)Ordinance 44,
			 which authorizes the involuntary commitment of persons deemed to have violated
			 national security laws to social protection centers, rehabilitation camps, or
			 mental institutions without judicial process; and
						(10)ensuring that
			 the Government of Vietnam—
						(A)hold government
			 officials, agencies, and entities that violate the human rights of persons in
			 Vietnam accountable under the law; and
						(B)provide
			 appropriate measures to investigate, discipline, and punish such officials,
			 agencies, and entities.
						(b)Consultation
			 requiredThe Secretary of State shall develop strategies for
			 reaching the objectives described in subsection (a) through consultation
			 with—
					(1)Vietnamese-American
			 groups;
					(2)representatives
			 from the Khmer, Montagnard, and Hmong communities;
					(3)human rights
			 organizations, including international human rights organizations; and
					(4)the United States
			 Commission on International Religious Freedom.
					402.Radio Free
			 Asia transmissions to Vietnam
				(a)Policy of the
			 United StatesIt is the policy of the United States to take such
			 measures as may be necessary to overcome the jamming of Radio Free Asia by the
			 Government of Vietnam.
				(b)Authorization
			 of appropriationsIn addition to such amounts as are otherwise
			 authorized to be appropriated for the Broadcasting Board of Governors, there
			 are authorized to be appropriated to carry out the policy described in
			 subsection (a)—
					(1)$9,100,000 for
			 fiscal year 2009; and
					(2)$1,100,000 for
			 fiscal year 2010.
					403.United States
			 educational and cultural exchange programs with VietnamIt is the policy of the United States that
			 programs of educational and cultural exchange with Vietnam should actively
			 promote progress toward freedom in Vietnam by—
				(1)providing opportunities to Vietnamese
			 nationals from a wide range of occupations and perspectives to see freedom,
			 human rights, and the rule of law in action; and
				(2)ensuring that Vietnamese nationals who have
			 already demonstrated a commitment to such values are included in such
			 programs.
				VUnited States
			 refugee policy
			501.Refugee
			 resettlement for nationals of Vietnam
				(a)Policy of the
			 United StatesIt is the policy of the United States to offer
			 refugee resettlement to nationals of Vietnam (including members of the
			 Montagnard ethnic minority groups) who were eligible for the Humanitarian
			 Resettlement Program, the Orderly Departure Program, Resettlement Opportunities
			 for Vietnamese Returnees Program, the Amerasian Homecoming Act of 1988, or any
			 other United States refugee program and who were deemed ineligible due to
			 administrative error or who for reasons beyond the control of such individuals
			 (including insufficient or contradictory information or the inability to pay
			 bribes demanded by officials of the Government of Vietnam) were unable or
			 failed to apply for such programs in compliance with deadlines imposed by the
			 Department of State.
				(b)Authorized
			 activitiesOf the amounts authorized to be appropriated to the
			 Department of State for Migration and Refugee Assistance for each of the fiscal
			 years 2009, 2010, and 2011, such sums as may be necessary shall be made
			 available for the protection (including resettlement, as appropriate) of
			 Vietnamese refugees and asylum seekers, including Montagnards in
			 Cambodia.
				VIAnnual report on
			 progress toward freedom, human rights, and the rule of law in Vietnam
			601.Annual
			 report
				(a)In
			 generalNot later than 6 months after the date of the enactment
			 of this Act, and every 12 months thereafter, the Secretary of State shall
			 submit a report to Congress that contains—
					(1)a description of
			 the programs established to meet the additional human rights programming
			 requirements described in section 101(a)(1);
					(2)(A)the determination and
			 certification of the President that the requirements of subparagraphs (A)
			 through (E) of section 101(a)(2) have been met, if applicable; and
						(B)the determination of the President
			 under section 101(b)(1), if applicable;
						(3)the steps taken
			 to achieve the objectives described in section 401(a);
					(4)a description of
			 the efforts by the United States Government to secure transmission sites for
			 Radio Free Asia in countries in close geographical proximity to Vietnam, in
			 accordance with section 301(a);
					(5)a description of
			 the efforts to ensure that programs with Vietnam promote the policy described
			 in section 302 of this Act and in section 105 of the Human Rights, Refugee, and
			 Other Foreign Policy Provisions Act of 1996, regarding participation in
			 programs of educational and cultural exchange;
					(6)the steps taken
			 to carry out the policy described in section 402(a);
					(7)lists of persons
			 believed to be imprisoned, detained, placed under house arrest, tortured, or
			 otherwise persecuted by the Government of Vietnam due to their pursuit of
			 internationally recognized human rights, which is compiled by the Secretary
			 with appropriate discretion, including concerns regarding the safety and
			 security of, and benefit to, the persons who may be included on the lists and
			 their families;
					(8)a list of the
			 persons and their families described in paragraph (7) who may qualify for
			 protections under United States refugee programs; and
					(9)a description of
			 the development of the rule of law in Vietnam, including—
						(A)progress made
			 toward the development of institutions of democratic governance in
			 Vietnam;
						(B)the processes by
			 which statutes, regulations, rules, and other legal acts of the Government of
			 Vietnam are developed and become binding within Vietnam;
						(C)the extent to
			 which statutes, regulations, rules, administrative and judicial decisions, and
			 other legal acts of the Government of Vietnam are published and are made
			 accessible to the public;
						(D)the extent to
			 which administrative and judicial decisions are supported by statements of
			 reasons based upon written statutes, regulations, rules, and other legal acts
			 of the Government of Vietnam;
						(E)the extent to
			 which individuals are treated equally under the laws of Vietnam without regard
			 to citizenship, race, religion, political opinion, or current or former
			 associations;
						(F)the extent to
			 which administrative and judicial decisions are independent of political
			 pressure or governmental interference and are reviewed by entities of appellate
			 jurisdiction; and
						(G)the extent to
			 which laws in Vietnam are written and administered in ways that are consistent
			 with international human rights standards, including the requirements of the
			 International Covenant on Civil and Political Rights.
						(b)Contacts With
			 Other OrganizationsIn preparing the report under subsection (a),
			 the Secretary shall—
					(1)seek out and
			 maintain contacts with nongovernmental organizations and human rights advocates
			 (including Vietnamese-Americans and human rights advocates in Vietnam), as
			 appropriate;
					(2)receive reports
			 and updates from such organizations and evaluate such reports; and
					(3)seek to consult
			 with the United States Commission on International Religious Freedom for
			 appropriate sections of the report.
					
